Case 7:20-cr-00350-VB Document 22 Filed 12/10/20 Page 1 of 1

 

 

 

[Misnc SDNY |

UNITED STATES DISTRICT COURT {oO MENT

SOUTHERN DISTRICT OF NEW YORK Po PR ONLCALLY Teun 5
wee ae Xx ey,

UNITED STATES OF AMERICA,

 

Ss
&

 

 

ORDER
Vv. Te

KYLE ELLISON, 20 CR 350 (VB)
Defendant.

---- ---X

 

Sentencing in this case has been scheduled for February 18, 2021, at 3:00 p.m. The Court .
expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:
https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTR Y%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.
Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: December 10, 2020

White Plains, NY

SO ORDERED:

Viulurk

Vincent L. Briccetti
United States District Judge

 
